Title: From Thomas Jefferson to Martha Jefferson Randolph, 11 February 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My Dear Martha
Phila Feb. 11. 1793.

The hour of post is come and a throng of business allows me only to inform you we are well, and to acknolege the receipt of Mr. Randolph’s letter of Jan. 24. With hopes that you are all so accept assurances of constant love to you all from your’s my dear most affectionately

 Th: J.

